Opinion of the Court by
Chief Justice Hobson
On motion to correct transcript.
Appellees have filed affidavits showing there are mistakes in the transcript of the evidence made out by the official stenographer, and have entered a motion that he be required to correct the transcript in a number of particulars rendering it unintelligible.
The transcript of the evidence is a record of the circuit court and if mistakes have been made in it they may be corrected in that court as other clerical errors are corrected. If the error is apparent on the face of the transcript, and there is enough on the face of the record to correct the mistake, it may be corrected without other evidence. But if there is not enough on the face of the transcript to correct the record, the stenographer’s original notes or other record evidence may be resorted to, to correct a clerical error on the face of the transcript' in the transcription of the notes.
*131The motion to file the exhibits and to continue the case is sustained. Leave is given the appellees to withdraw the transcript of evidence in order that it may be corrected by consent of the parties, or if the parties cannot agree, by a proceeding in the circuit court to correct the mistakes therein.
Motion ruled as indicated.